DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
	
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the static bending stiffness (EI) over the predetermined time period; wherein the determined static bending stiffness (EI) of the bridge deck over the predetermined time period is calculated based on a moving load passing over the bridge deck”. However, no such “static bending stiffness” is defined in the specification as filed, and the newly defined term is labelled (EI) which is also referred to as “bending stiffness (EI)” both earlier in the claim and in the specification. Therefore there is no support for this “static bending stiffness” and a “bending stiffness” as now presented. 
Dependent claims 10-12 inherit the written description problems of claim 9 on which they depend and are therefore also rejected under 35 U.S.C. 112 a. 
The Examiner notes that due to the lack of a definition of this “static bending stiffness” the term (EI) is interpreted as simply a bending stiffness. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 reads “comparing the bending stiffness (EI) calculated at the end of the predetermined time period to the bending stiffness (EI) calculated at the beginning of the predetermined time period to 
Dependent claims 10-12 inherit the indefiniteness of claim 9 on which they depend and are therefore also rejected under 35 U.S.C. 112 b. 
The Examiner notes that due to the 112 rejections above, all application of art to the claims below is “as best understood”. Specifically due to the lack of a definition of this “static bending stiffness” the term (EI) is interpreted as simply a bending stiffness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is rejected under 35 U.S.C. 103 as being unpatentable over “Damage assessment using vibration analysis on the Z24-bridge” by Maeck et al (see IDS filed 11/16/2018) hereby referred to as Maeck in view of Muhs (US 6,459,050).
Regarding claim 9: Maeck discloses a method for determining the structural integrity of a bridge (Maeck abstract, section 3 where a bridge and road are described Fig 2), comprising the steps of: 
measuring deformations using sensors positioned at supports of a bridge deck of the bridge (Maeck section 2, page 134 paragraph 6 where the measurement nodes are used to measure deformations such as curvature and displacement Maeck section 3.2 where girders, piers and abutment piers are supports); 
determining a load configuration of the bridge deck, the load configuration including loading perpendicular to a longitudinal direction of the bridge deck (Maeck fig 3 where the forces, FE model, and mass distributions are forms of load configurations), wherein the load configuration is derived from reaction forces measured by the sensor positioned at the supports (Maeck section 3.2 where girders, piers and abutment piers are supports Fig 2, Fig 3); 
calculating bending stiffness (EI) of the bridge deck at each of a beginning and an end of a predetermined time period, from the load configuration and deformations measured by the sensors (Maeck section 2 paragraph 1, equation 1); and 
comparing the bending stiffness (EI) calculated at the end of the predetermined time period to the bending stiffness (EI) calculated at the beginning of the predetermined time period to determine a difference in static bending stiffness (EI) over the predetermined time period (Maeck section 2 last paragraph); 
wherein the determined static bending stiffness (EI) of the bridge deck over the predetermined time period is calculated based on a moving load passing over the bridge deck, comprising the steps of: 
calculating influence lines (Maeck Fig 5); 
establishing kinematic relations between the load configuration of the bridge deck caused by the moving load and the reaction forces measured by the sensors (Maeck fig 3); and 
calculating the bending stiffness (EI) of the bridge based on the load configuration resulting from the moving load and the deformations measured by the sensors positioned at the bridge supports (Maeck fig 3, section 3.2).
Maeck does not explicitly disclose the steps of determining the type of load, determining the position of the load, and determining the speed of the load. 
where velocity sensing is shown col 5 line 53-55) type (Muhs col 5 line 39-51 where tire loading a type determination) and location (Muhs col 5 line 20-25) are monitored. 
It would have been obvious to one of ordinary skill in the art to include load information, such as that disclosed in Muhs, in the invention of Maeck in order to detect and ID loads which damage infrastructure via weight enforcement measures (Muhs col 1 line 23-45).
Regarding claim 10: Maeck and Muhs discloses the limitations of claim 9 as described above. Maeck also discloses the bridge supports comprise bridge bearings and the sensors are arranged at the bridge bearings (Maeck section 3.2 where girders, piers and abutment piers are supports which are bearings as they are load bearing Fig 2 ), and wherein the sensors establish the reaction forces at the bridge bearings from an elastic deformation and a spring constant of the bridge bearings (Maeck section 3 see page 135 second to last paragraph where spring stiffness and pier characteristics are specifically used).
Regarding claim 11: Maeck and Muhs discloses the limitations of claim 9 as described above. Maeck also discloses the step of inspecting the bridge when the difference in the determined static bending stiffness (EI) exceeds a predetermined value (Maeck fig 6 where the “undamaged” is a reference and a model is also a comparison value).
Regarding claim 12: Maeck and Muhs discloses the limitations of claim 9 as described above. Maeck also discloses the deformations include at least one of displacements and rotations (Maeck section 2, page 134 paragraph 6 where the measurement nodes are used to measure deformations such as curvature and displacement, Fig 4).

Response to Arguments
Applicant’s arguments, with respect to the previous 112 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration due to the Applicant’s amended language, new 112 rejections have been provided above.
Applicant's arguments filed 4/30/2021 with regards to the art rejections have been fully considered but they are not persuasive. Specifically, due to a lack of support and the indefiniteness issues regarding the “bending stiffness (EI)” and “a difference in static bending stiffness (EI)” the value (EI) is still being interpreted in the same manner as it was in the final rejection mailed 2/5/2021. Therefore the calculation of “EI” in Maeck, as well as discussion of “torsion stiffness” (see Maeck eqn 4 pg. 134) and “direct stiffness” (see Maeck last paragraph section 2, top of page 137 fig 3) which are used in the dynamic type calculations read on the language as presented. 
However, the Examiner does note that were the claim amended to clarify what this static measurement is, using the details included in the specification as filed (i.e. more specific details of the calculation such as those in paragraph 0129 of the PG pub of the instant application) then further consideration would be required. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Coss (2018/0230799): discloses bending stiffness is annular clearance (paragraph 0021)
Spaltmann (2012/0073382): discloses stiffness relationships 
Berggren (2014/0180609): discloses stiffness as a proportionality (paragraph 0005) and stiffness in relation to models (paragraph 0071)
Ouchi (2002/0148175): discloses static non-linear analysis (paragraph 0085)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896